UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): February 27, 2012 (February 15, 2012) DEBUT BROADCASTIING CORPORATION, INC. (Exact name of small business issuer as specified in its charter) Nevada 000-50762 88-0417389 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1011 Cherry Avenue, Suite B Nashville, Tennessee37203 (Address of principal executive offices) 615-866-0530 (Issuer’s telephone number) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 15, 2012, Sariah Hopkins voluntarily resigned her position as Executive Vice President and Chief Financial Officer.Debut is in the process of seeking a Chief Financial Officer. Item 9.01 Financial Statements and Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Debut Broadcasting Corporation, Inc. /s/ Ronald Heineman Chief Executive Officer Date: February 27, 2012
